


Exhibit 10.1




ADVISORY AGREEMENT


BETWEEN


PACIFIC OFFICE PROPERTIES TRUST, INC.,


PACIFIC OFFICE PROPERTIES, L.P.


AND


SHIDLER PACIFIC ADVISORS, LLC


Dated as of March 15, 2012




--------------------------------------------------------------------------------








ADVISORY AGREEMENT
THIS ADVISORY AGREEMENT, made as of March 15, 2012, and becoming effective as of
April 1, 2012, by and among PACIFIC OFFICE PROPERTIES TRUST, INC., a Maryland
corporation (“POP”), PACIFIC OFFICE PROPERTIES, L.P., a Delaware limited
partnership (the “Operating Partnership” and together with POP, the “Company”),
and SHIDLER PACIFIC ADVISORS, LLC, a Hawaii limited liability company (the
“Advisor”).
WHEREAS, POP, through the Operating Partnership, owns, manages and operates real
estate assets;
WHEREAS, POP is and intends to continue to be qualified as a “real estate
investment trust” within the meaning of Section 856(a) of the Internal Revenue
Code of 1986, as amended; and
WHEREAS, the Company desires to retain the Advisor for the purpose of providing
day-to-day management and administrative services to the Company as described
herein on the terms and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein set forth, the parties hereto agree as follows:
1.
DEFINITIONS



Definitions. As used in this Agreement, the following terms have the meanings
set forth below.
“Advisor” means has the meaning set forth in the Preamble.
“Advisor Affiliate” means Shidler West Investment Partners, L.P., Shidler Hawaii
Investment Partners, LLC and any entity Controlling, Controlled by or under
common Control with the Advisor.
“Board” means the Board of Directors of POP.
“Cause” means: (i) the Advisor's continuous and intentional failure to perform
its duties under this Agreement after written notice from the Company to the
Advisor of such non-performance; (ii) the Advisor's commission of any act of
gross negligence in the performance of its duties under this Agreement; (iii)
the Advisor's commission of any act of fraud, misappropriation of funds, or
embezzlement against the Company; (iv) the Advisor's commission of any other
willful and intentional misconduct which is materially injurious to the Company,
monetarily or otherwise; and (v) the Advisor's default in the performance or
observance of any material term, condition or covenant contained in this
Agreement to be performed or observed on its part, when such default continues
for a period of thirty (30) days after written notice thereof from the Company
specifying such default and requesting that the same be remedied within such
thirty (30) day period; provided, however, the Advisor shall have an additional
sixty (60) days to cure any such foregoing default if (A) such default cannot
reasonably be cured within thirty (30) days but can be cured within ninety (90)
days, and (B) the Advisor shall have commenced to cure such default within the
initial thirty (30) day period and thereafter diligently proceeds to cure the
same within ninety (90) days of the date of the Company's original notice of the
default.
“Asset Management Agreements” has the meaning set forth in Section 2.2.
“Code” means Internal Revenue Code of 1986, as amended.




--------------------------------------------------------------------------------




“Common Stock” means shares of POP's common stock or Class B common stock.
“Company” has the meaning set forth in the Preamble.
“Company Account” has the meaning set forth in Section 3.6.
“Company Property” means each parcel of real property owned, ground leased or
managed directly or indirectly by the Company, but excluding real property owned
indirectly by the Company that is not managed directly or indirectly by it.
“Control” means the direct or indirect ownership of more than 50% of the
beneficial equity interests and voting power of an entity.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“GAAP” means generally accepted accounting principles in the United States of
America as of the date applicable.
“Independent Directors” means the directors of POP who are not: (i) employees of
the Company or any of its subsidiaries or (ii) employees, officers, directors,
members, managers or holders of any other pecuniary interest in the Advisor.
“Operating Partnership” has the meaning set forth in the Preamble.
“Partnership Agreement” means the Agreement of Limited Partnership of the
Operating Partnership, as hereinafter amended, supplemented and modified
“Partnership Units” shall have the meaning ascribed thereto in the Partnership
Agreement.
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“POP” has the meaning set forth in the Preamble.
“Records” has the meaning set forth in Section 3.7.1.
“SOX” means The Sarbanes-Oxley Act of 2002.
“Subsidiary” means, with respect to any Person, any other Person (which is not
an individual) of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.
2.
ENGAGEMENT BY COMPANY



2.1Engagement of Advisor.
Subject to the terms and conditions hereinafter set forth, the Company hereby
engages the Advisor as its agent to manage, operate and administer the assets,
liabilities and business of the Company and its Subsidiaries, the Advisor hereby
agrees to perform each of the duties set forth herein in accordance with the
provisions of this Agreement.




--------------------------------------------------------------------------------




By the execution and delivery of this Agreement, each party represents and
warrants that (i) it is duly organized, validly existing, in good standing under
the laws of the state of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement, (ii)
the person signing this Agreement for such party is duly authorized to execute
this Agreement on such party's behalf, (iii) the execution and delivery of this
Agreement by such party and the performance by such party of its obligations
hereunder do not violate any provisions of such party's constituent documents,
constitute a breach or default by such party under any material agreement to
which such party is a signatory or cause such party to violate any federal or
state law, regulation or rule applicable to such party.
2.2Engagement of Advisor Affiliates. For each Company Property, the Company, or
the subsidiary or affiliate of the Company that is the owner, ground lessor or
manager of such Company Property, shall enter into separate asset management
agreement (the “Asset Management Agreements”) with an Advisor Affiliate
designated by the Advisor pursuant to which the Advisor Affiliate shall be
entitled to receive fees for asset management and related services for which
fees may be received under an Existing Management Agreement (collectively “Asset
Management Services”). All property management, leasing and construction
management fees or other compensation payable to the Advisor Affiliate shall be
market-rate compensation based on the prevailing market rates for similar
services provided on an arms-length basis in the area in which the subject
property is located, and shall require the prior written approval of a majority
of Independent Directors of the Board. Notwithstanding anything in this
Section 2.2 to the contrary, in the case of a Company Property for which an
Advisor Affiliate provides any Asset Management Services pursuant to a written
agreement (each, an “Existing Management Agreement”) at the time of this
Agreement, such Existing Management Agreement shall continue to remain in full
force and effect to the extent so provided in such Existing Management
Agreement, and the Company shall not be obligated to enter into an Asset
Management Agreement pursuant to this Section 2.2 for so long as such Existing
Management Agreement remains in full force and effect. The Company agrees and
acknowledges that an Advisor Affiliate may subcontract, delegate or engage any
of the services required under any Asset Management Agreement or Existing
Management Agreement to Advisor, another Advisor Affiliate or any unrelated
party provided that such Advisor Affiliate's obligations to the Company,
subsidiary or affiliate of the Company shall remain undiminished.


3.RESPONSIBILITIES, AUTHORITY AND RIGHTS OF ADVISOR


3.1     General Responsibilities. Subject to the supervision of the Board, the
Advisor shall:


3.1.1Provide executive and administrative personnel, office space and office
services required in rendering services to the Company;


3.1.2    Manage, operate and administer the Company's day-to-day operations,
business and affairs, as may be agreed upon by the Advisor and the Company, with
such authority as the Company may delegate to it, including, without limitation,
the authority to oversee and conduct the Company's investment activities in
accordance with guidelines and policies adopted and implemented by the Board,
monitor leases, mortgages and debt obligations, make payment of the Company's
debt and obligations, make payment of dividends or distributions to POP's
stockholders and maintain the appropriate back-office infrastructure to perform
such administrative functions;


3.1.3    Serve as the Company's consultant with respect to the periodic review
of the investment criteria and parameters for the investments, borrowings and
operations of the Company and make recommendations as to the foregoing to the
Board for its approval;






--------------------------------------------------------------------------------




3.1.4     Counsel the Company in connection with policy decisions to be made by
the Board;


3.1.5    Use commercially reasonable efforts to cause expenses incurred by the
Company or on its behalf to be reasonable and customary and within any budgeted
parameters or expense guidelines set by the Board from time to time;


3.1.6    Make recommendations to the Board regarding the Company's capital
structure and capital raising activities;


3.1.7    Coordinate and manage operations of any joint venture or co-investment
interests held by the Company, and conduct all matters on behalf of the Company
within the joint venture or otherwise with co-investment partners;


3.1.8    Communicate on the Company's behalf with the holders of any of the
Company's equity or debt securities as is necessary or is deemed advisable by
Advisor or trading markets and as necessary in order to maintain effective
relations with such holders;


3.1.9    Handle and resolve all claims, disputes or controversies (including all
litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company's day-to-day operations, subject to such limitations or
parameters as may be imposed from time to time by the Board;


3.1.10    Evaluate and recommend to the Board potential hedging activities on
the Company's behalf, consistent with POP's status as a real estate investment
trust and with the Company's investment guidelines;


3.1.11    Investigate, analyze and select possible investment opportunities and
originate, acquire, finance, retain, sell, negotiate for prepayment, restructure
or dispose Company investments consistent with the guidelines adopted and
implemented by the Board;


3.1.12    Assist the Company in developing criteria for asset purchase
commitments that are specifically tailored to the Company's investment
objectives and make available to the Company its knowledge and experience with
respect to real estate and other real estate related assets;


3.1.13    Supervise, on the Company's behalf, the Advisor Affiliates and other
persons or entities who provide, at the Company's expense, property management
services and other services pursuant to Asset Management Agreements or Existing
Management Agreements contemplated in Section 2.2;


3.1.14    Engage and supervise, on the Company's behalf and at the Company's
expense, independent contractors who provide investment banking, mortgage
brokerage, securities brokerage and other financial services and such other
services as may be required relating thereto;


3.1.15    Invest or reinvest any of the Company's money or securities, including
investing in short-term opportunities pending deployment of capital in long-term
opportunities;


3.1.16    Make recommendations to the Board regarding payment of fees, costs and
expenses, and payments of dividends or distributions to the Company's
stockholders and limited partners;


3.1.17    Cause the Company to obtain appropriate credit facilities or other
financings for the




--------------------------------------------------------------------------------




investments consistent with the guidelines adopted and implemented by the Board;


3.1.18    Cause the Company to obtain insurance covering such risks, with such
insurers and on such terms as the Company may reasonably determine;
    
3.1.19    Monitor the operating performance of the investments and provide
periodic reports with respect thereto to the Board;


3.1.20    Make recommendations to the Company regarding the retaining of
independent accountants and legal counsel, as applicable, to assist in
developing appropriate accounting procedures, compliance procedures and testing
systems with respect to financial reporting obligations and compliance with the
real estate investment trust provisions of the Code and the regulations
promulgated thereunder and to conduct quarterly compliance reviews with respect
thereto;


3.1.21    Assist the Company in complying with all regulatory requirements
applicable to it in respect of the Company's business activities, including
preparing or causing to be prepared all consolidated financial statements
required under applicable regulations and contractual undertakings and all
reports and documents, if any, required under the Exchange Act;


3.1.22    Take all necessary actions to enable the Company to make required tax
filings and reports, including soliciting stockholders for required information
to the extent provided by the real estate investment trust provisions of the
Code and the regulations promulgated thereunder;


3.1.23    Make recommendations to the Company regarding the maintenance of the
Company's qualification for taxation as a real estate investment trust and
monitor compliance with the various real estate investment trust qualification
tests and other rules set out in the Code and the Treasury Regulations
promulgated thereunder and use commercially reasonable efforts to cause the
Company to qualify for taxation as a REIT;


3.1.24    Counsel the Company regarding the maintenance of the Company's
exclusion from status as an investment company under the Investment Company Act
of 1940, as amended, and monitor compliance with the requirements for
maintaining such exclusion and using commercially reasonable efforts to cause
the Company to maintain such exclusion from status as an investment company
under the Investment Company Act;


3.1.25    Cause the Company to qualify to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;


3.1.26    Perform such other services as may be required from time to time for
management and other activities relating to the Company's assets as the Board
shall reasonably request or the Advisor shall deem appropriate under the
particular circumstances; and


3.1.27    Use commercially reasonable efforts to cause the Company to comply
with all other applicable laws.


3.2    Authority. The Advisor shall have full discretion and authority pursuant
to this Agreement to perform the duties and services specified in Section 3.1
hereof in such manner as the Advisor reasonably considers appropriate, subject
to the terms and restrictions contained in POP's Articles of Incorporation and
Bylaws, as the same may be amended from time to time, and further subject to the
Operating Partnership's




--------------------------------------------------------------------------------




Certificate of Limited Partnership and the Partnership Agreement. In furtherance
of the foregoing, POP and the Operating Partnership hereby designate and appoint
the Advisor or its designee as the agent and attorney-in-fact of POP and the
Operating Partnership, with full power and authority and without further
approval of POP and the Operating Partnership, for purposes of accomplishing on
its behalf any of the foregoing matters or any matters which are properly the
subject matter of this Agreement. The Advisor may execute, in the name and on
behalf of POP and the Operating Partnership and their affiliates, all such
documents and take all such other actions which the Advisor reasonably considers
necessary or advisable to carry out its duties hereunder.


3.3    Subcontract of Services. The Company acknowledges and agrees that any
services to be performed by the Advisor hereunder may be provided pursuant to
subcontracts with third party providers or pursuant to arrangements with
affiliates of POP. In such connection, the Advisor shall disclose to the Board
upon its request the terms of any sub-contracting arrangement entered into by
the Advisor with third parties or affiliates of POP with respect to the services
to be provided by the Advisor hereunder.


3.4    Reporting Requirements. As frequently as the Advisor may deem necessary
or advisable, or at the direction of the Board, the Advisor shall prepare, or
cause to be prepared, with respect to any investment (i) reports and information
on the Company's operations and asset performance and (ii) other information
reasonably requested by the Company.


3.5    Devotion of Time; Exclusivity. The Advisor will provide a management team
to deliver the management services to the Company hereunder, with the members of
such management team devoting such of their time to the management of the
Company as the Advisor deems reasonably necessary and appropriate for the proper
performance of all of the Advisor's duties hereunder, commensurate with the
level of activity of the Company from time to time. The composition of Advisor's
management team may change from time to time, and, in any event, Advisor is not
required to cause any of its employees to spend their full business time in the
performance of this Agreement. It is not expected that the current or future
officers of the Company shall devote their full business time to the Advisor or
the Company during the term of this Agreement. The Company shall have the
benefit of the Advisor's reasonable judgment and effort in rendering services
and, in furtherance of the foregoing, the Advisor shall not undertake activities
which, in its reasonable judgment, will substantially adversely affect the
performance of its obligations under this Agreement. Subject to the immediately
preceding sentence, the Advisor shall not be obligated to have or operate as its
sole business the activities, the actions, services, responsibilities,
obligations and business contemplated by this Agreement. The Advisor shall take
all reasonable steps to ensure that all of its officers, directors and managers
and any persons or entities (and any officers, directors and managers of any
such entity) to which it subcontracts any of its services hereunder shall agree,
as a condition to their acting in such capacities, to agree not to utilize any
of the Company's confidential information to the detriment of the Company.


3.6    Bank Accounts. At the direction of the Board, the Advisor may establish
and maintain, as an agent and signatory on behalf of the Company, one or more
bank accounts in the name of the Company or any other Subsidiary (any such
account, a “Company Account”), collect and deposit funds into any such Company
Account and disburse funds from any such Company Account, under such terms and
conditions as the Board may approve. The Advisor shall from time-to-time render
appropriate accountings of such collections and payments to the Board and, upon
request, to the auditors of Company.


3.7    Book and Records; Confidentiality.


3.7.1    Records. The Advisor shall maintain appropriate books of account,
records data and files (including without limitation, computerized material)
(collectively, “Records”) relating to the Company




--------------------------------------------------------------------------------




and the investments generated or obtained by the Advisor in performing its
obligations under this Agreement, and such Records shall be accessible for
inspection by representatives of the Company at any time during normal business
hours. The Advisor shall have full responsibility for the maintenance, care and
safekeeping of all Records.


3.7.2    Confidentiality. The Advisor shall keep confidential any nonpublic
information obtained in connection with the services rendered under this
Agreement and shall not disclose any such information (or use the same except in
furtherance of its duties under this Agreement), except (i) with the prior
written consent of the Board; (ii) to legal counsel, accountants and other
professional advisors; (iii) to appraisers, financing sources and others in the
ordinary course of the Company's business; (iv) to governmental officials having
jurisdiction over the Company; (v) in connection with any governmental or
regulatory filings of the Company or disclosure or presentations to Company
investors; or (vi) as required by law or legal process to which the Advisor or
any Person to whom disclosure is permitted hereunder is a party. The foregoing
shall not apply to information which has previously become available through the
actions of a Person other than the Advisor not resulting from Advisor's
violation of this Section 3.7.2. The provisions of this Section 3.7.2 shall
survive the expiration or earlier termination of this Agreement for a period of
two years.


3.8
Obligations of Advisor; Restrictions.



3.8.1    Internal Control. The Advisor shall (i) establish and maintain (and
require property managers and other contractors to establish and maintain) a
system of internal accounting and financial controls (including, without
limitation, internal controls to safeguard records and to permit the Company to
comply with the Exchange Act and SOX, and designed to provide reasonable
assurance of the reliability of financial reporting, the effectiveness and
efficiency of operations and compliance with applicable laws), (ii) maintain
records for each Company investment on a GAAP basis, (iii) develop accounting
entries and reports required by the Company to meet its reporting requirements
under applicable laws, (iv) consult with the Company with respect to proposed or
new accounting/reporting rules identified by the Advisor or the Company and (v)
prepare quarterly and annual financial statements as soon after the end of each
such period as may be reasonably requested and general ledger journal entries
and other information necessary for the Company's compliance with applicable
laws, including Regulation S-X, the Exchange Act, Securities Act and SOX, in
accordance with GAAP and cooperate with the Company's registered public
accounting firm in connection with the auditing or review of such financial
statements, the cost of any such audit or review to be paid by the Company.
Without limiting the generality of the foregoing, the Advisor shall permit the
Company's registered public accounting firm to review, audit and analyze the
operations and controls of the Advisor to the extent required by such accounting
firm in connection with any audit or review by such accounting firm of the
internal controls of the Company.


3.8.2    Management Letters. The Advisor shall provide to the Company, as soon
after the end of each quarter or year as may be reasonably requested (within
deadlines required for the Company to comply with applicable legal requirements)
by the Company, a completed management questionnaire letter to the Board, in
such form as the Company may reasonably request in response to applicable legal
requirements, on accounting, reporting, internal controls and disclosure issues
in support of any management representation letter to be issued by the Company
to its independent accounting firm.


3.8.3    Restrictions. The Advisor shall refrain from taking any action or
engaging in any omission that, in its sole judgment made in good faith, (i) is
not in compliance with the investment guidelines and policies approved by the
Board, (ii) would adversely affect the status of the Company as a REIT or its
exclusion from status as an investment company under the Investment Company Act,
or (iii) would violate




--------------------------------------------------------------------------------




any law, rule or regulation of any governmental body or agency having
jurisdiction over the Company or that would otherwise not be permitted by any of
the Company's constituent documents. If the Advisor is ordered to take any such
action or engage in any omission by the Board, the Advisor shall promptly notify
the Board of the Advisor's judgment that such action or omission would adversely
affect such status or violate any such law, rule or regulation or constituent
documents, and shall have no responsibility or liability to the Company for its
implementation of any such action or omission and shall be indemnified by the
Company for any consequences thereof. In all events, the Advisor, its directors,
managers, officers, stockholders and employees shall not be liable to the
Company, the Board or the Company's stockholders for any act or omission by the
Advisor, its directors, managers, officers, stockholders or employees taken in
good faith, except to the limited extent as provided in Section 4.1.


4.INDEMNIFICATION


4.1 Indemnity.


4.1.1    The Company shall indemnify, defend and hold harmless the Advisor, and
its members, managers, officers, affiliates, agents and employees,
(collectively, the “Advisor Indemnitees”), from and against any and all
liability, claims, demands, expenses and fees, fines, suits, losses and causes
of action of any and every kind or nature arising from or in any way connected
with the performance by the Advisor of its obligations under this Agreement,
other than any liability, claim, demand, expense, fee, fine, suit, loss or cause
of action arising from or in any way connected with (i) any acts of the Advisor
or the Advisor Indemnitees which are outside the scope of the authority of the
Advisor under this Agreement, unless the Advisor or the Advisor Indemnitees
acted in good faith and reasonably believed that its or his conduct was within
the scope of authority granted to the Advisor under this Agreement, or (ii)
misconduct or breach of any material term of this Agreement that in any case
constitutes gross negligence or willful and malicious misconduct or the
violation of applicable laws by the Advisor or the Advisor Indemnitees.
Notwithstanding the foregoing or the Advisor Indemnitees, the Advisor shall have
no right to indemnification by the Company against claims by the Advisor's
employees relating to the terms and conditions of their employment. In addition,
Advisor shall have the right to be named as an additional insured on all
policies of liability insurance maintained by the Company including, without
limitation, the Commercial General Liability, Comprehensive Automobile
Liability, Errors and Omissions, Umbrella and Excess Liability Insurance policy.
Certificates of Insurance evidencing compliance with the provisions of the
immediately preceding sentence shall be furnished to the Advisor on request.


4.1.2    The Advisor shall indemnify, defend and hold harmless the Company and
its directors, officers, stockholders, affiliates, agents and employees, from
and against any and all liability, claims, demands, expenses and fees, fines,
suits, losses and causes of action of any and every kind or nature arising from
third party actions and connected with the performance by the Advisor of its
obligations under this Agreement to the extent caused by (i) any acts of the
Advisor, or its members, managers, officers, affiliates, agents or employees,
outside the scope of the authority of the Advisor under this Agreement unless
such indemnitee acted in good faith and reasonably believed that its conduct was
within the scope of authority of the Advisor under this Agreement, or (ii)
material breach of a term of this Agreement that, in any case, constitutes gross
negligence, willful and malicious misconduct, or the violation of applicable
laws by the Advisor, its members, managers, officers, affiliates, agents or
employees.


4.2 Additional Costs; Survival. The obligation to indemnify set forth in
Section 4.1 above shall include the payment of reasonable attorneys' fees and
investigation costs, as well as other reasonable costs and expenses incurred by
the indemnified party in connection with any such claim. At the option of, and
upon receipt of notice from, the indemnified party, the indemnifying party shall
promptly and diligently




--------------------------------------------------------------------------------




defend any such claim, demand, action or proceeding. The provisions of Sections
4.1 and 4.2 hereof shall survive the expiration or earlier termination of this
Agreement.


5.COMPENSATION


The Advisor agrees to accept from the Company as full and complete consideration
for all services to be rendered by the Advisor pursuant to this Agreement the
amount of $213,300.00 initially, payable in arrears by wire transfer of
immediately available funds on the final day of each calendar quarter (or a
prorated portion thereof in the event that services are provided for less than a
full calendar quarter and payable on the last day that services are provided in
the event that the services of the Advisor are terminated hereunder on any day
other than the end of a calendar quarter). Except as provided elsewhere herein,
neither the Advisor nor any of its affiliates shall be entitled to receive any
other fees or compensation relating to the Company or its properties. The
parties agree and acknowledge that they may agree to adjust the amount of
compensation payable quarterly, not later than ninety (90) days prior to the
beginning of any calendar quarter, through written acknowledgement of all of the
parties and without the need for amendment to this Agreement.
6.EXPENSES


The Advisor shall bear, and shall not be entitled to reimbursement from the
Company for, any expenses incurred by the Advisor for goods or services
purchased by it in the course of performing the Advisory services contemplated
hereunder for Company. Without limitation, such non-reimbursable expenses shall
include office rent, equipment costs, telecommunications expenses, supplies,
travel costs, insurance costs and labor costs incurred with respect to employees
or subcontractors engaged by the Advisor. All such non-reimbursable expenses
shall be borne by the Advisor out of the compensation paid to it by the Company.
Company shall bear and directly pay, to all of the vendors and providers in
question, all “direct expenses” incurred by Company or its affiliates as to
which the Company is the primary service obligee, as determined in accordance
with generally accepted accounting principles. If and to the extent that the
Advisor advances such direct expenses on behalf of the Company, then the Advisor
shall be entitled to prompt reimbursement therefor in addition to the
compensation payable to it pursuant to Section 5.
7.TERM OF AGREEMENT; TERMINATION


7.1    Term. This Agreement shall become effective on the date hereof and shall
continue in force for a period expiring on March 31, 2022.


7.2
Right of Termination.



7.2.1    The Company shall have the right to terminate this Agreement, with or
without Cause at any time upon ninety (90) days' prior written notice to the
Advisor, by the vote of a majority of the Company's Independent Directors. In
the event that this Agreement shall have been terminated by the Company for
Cause, the Company shall have the right to offset any direct damages to the
Company caused by the actions giving rise to such termination for Cause against
any amount otherwise payable under Section 7.3
7.2.2    The Advisor may terminate this Agreement effective upon ninety (90)
days prior written notice of termination to the Company for any reason or no
reason.


7.3    Payments to Advisor. Upon any termination of this Agreement, the Company
will be obligated to pay the Advisor accrued and unreimbursed primary obligation
expenses owed pursuant to Section 6 and accrued and unpaid fees owed pursuant to
Section 5 above through the date of termination; provided,




--------------------------------------------------------------------------------




however, that the Advisor shall still be entitled to any other fees and expenses
owing to it pursuant to any separate agreements into which it has entered. The
Advisor shall not be reimbursed for any termination fees or other amounts owing
to any third party retained on a subcontract basis by Advisor with regard to the
services to be provided by Advisor hereunder all earned and unpaid fees.


7.4    Continued Responsibility. Notwithstanding termination of this Agreement
as provided above, the Advisor shall use its best efforts to perform its duties
under this Agreement until the effective date of the termination of this
Agreement.


7.5    Responsibilities upon Termination. Upon termination of this Agreement,
the Advisor shall forthwith deliver the following to the Company, as applicable,
on the effective date of termination:


7.5.1    A final accounting reflecting the balance of funds held on behalf of
the Company as of the date of termination;


7.5.2    All files, records, documents and other property of any kind relating
to the Company, including, but not limited to, computer records, contracts,
leases, warranties, bank statements, rent rolls, employment records, plans and
specifications, inventories, correspondence, tenant records, receipts, paid and
unpaid bills or invoices, maintenance records;


7.5.3    As and to the extent directed by the Company, Agreements to terminate
all asset management, property management, and other agreements with Advisor
Affiliates and third parties retained on a subcontracting basis by the Advisor,
in each case, with respect to the services to be provided by the Advisor
hereunder; and


8.MISCELLANEOUS PROVISIONS


8.1    Notice. Any notice required or permitted under this Agreement shall be in
writing and shall be given by being delivered to the following addresses, fax
numbers or email addresses of the parties hereto:
To the Company:    Pacific Office Properties Trust, Inc.
841 Bishop Street, Suite 1700
Honolulu, HI 96813
Attention: Independent Directors


To the Advisor:    Shidler Pacific Advisors, LLC
841 Bishop Street, Suite 1700
Honolulu, HI 96813
Facsimile: (808) 544-1284
Email: kaquino@shidler.com
Attention: Kim Aquino


or to such other address or fax number as may be specified from time to time by
such party in writing.
8.2    No Joint Venture. Nothing in this Agreement shall be construed to make
the Company and the Advisor partners or joint venturers or impose any liability
as such on either of them.


8.3    Release of Money or Other Property upon Written Request. The Advisor
agrees that any money or other property of the Company held by the Advisor under
this Agreement shall be held by the Advisor as custodian for the Company, and
the Advisor's records shall be clearly and appropriately marked




--------------------------------------------------------------------------------




to reflect the ownership of such money or other property by the Company. Upon
the receipt by the Advisor of a written request signed by a duly authorized
officer of the Company requesting the Advisor to release to the Company any
money or other property then held by the Advisor for the account of the Company
under this Agreement, the Advisor shall release such money or other property to
the Company within a reasonable period of time, but in no event later than
thirty (30) days following such request. The Advisor, its directors, officers,
managers, stockholders and employees will not be liable to the Company, any
Subsidiary, any of their directors, officers, stockholders, managers, owners or
partners for any acts or omissions by the Company in connection with the money
or other property released to the Company in accordance with the terms hereof.
The Company shall indemnify the Advisor and its Advisor Affiliates, officers,
directors, stockholders, employees, agents and successors and assigns against
any and all expenses, losses, damages, liabilities, demands, charges and claims
of any nature whatsoever which arise in connection with the Advisor's release of
such money or other property to the Company in accordance with the terms of this
Section 8.3.


8.4    Entire Agreement; Amendment. This Agreement contains the entire agreement
of the parties hereto with respect to the subject matter hereof. This Agreement
shall not be amended or modified in any respect unless agreed to in writing by
the Company and the Advisor.


8.5    Governing Law Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Hawaii without reference
to principles of conflicts of law. The parties: (x) agree that any suit, action
or legal proceeding relating to this Agreement shall be brought exclusively in
any federal court located in Hawaii, if federal jurisdiction is available, and,
otherwise, in any state court located in such state; (y) consent to the
jurisdiction of each such court in any such suit, action or proceeding; and (z)
waive any objection which they may have to the laying of venue in any such suit,
action or proceeding in either such court. Further, the parties hereby consent
and submit to the personal jurisdiction of the Hawaii courts, both state and
federal, and hereby waive any and all objections now or hereafter existing to
personal jurisdiction of said courts over them. The parties waive, to the extent
permitted under applicable law, any right they may have to assert the doctrine
of forum non conveniens or to object to venue to the extent any proceeding is
brought in accordance with this section.


8.6    Assignment. This Agreement may not be assigned by any party hereto
without the prior written consent of the other parties hereto; provided,
however, that the Advisor shall be permitted to assign this Agreement or any of
its rights hereunder, and delegate any and all of its responsibilities and
obligations hereunder, to an Advisor Affiliate, provided that the Advisor shall
remain fully responsible to the Company for all errors or omissions of such
assignee notwithstanding and following such assignment.


8.7    No Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.


8.8    Headings. The headings of various Sections in this Agreement are for
convenience only, and are not to be utilized in construing the content or
meaning of the substantive provisions hereof.


8.9    Pronouns and Plurals. Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.




--------------------------------------------------------------------------------






8.10    Further Action. The parties shall execute and deliver all documents,
provide all information and take or refrain from taking action as may be
necessary or appropriate to achieve the purposes of this Agreement.


8.11    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.


8.12    Counterparts. This Agreement may be executed in any number of identical
counterparts, any of which may contain the signatures of less than all parties,
and all of which together shall constitute a single agreement.


8.13    Partial Invalidity. The provisions hereof shall be deemed independent
and severable, and the invalidity or partial invalidity or enforceability of any
one provision shall not affect the validity of enforceability of any other
provision hereof.


8.14    Fax Signatures. Any signature page hereto delivered by a fax machine or
telecopy machine shall be binding to the same extent as an original signature
page, with regard to any agreement subject to the terms hereof or any amendment
thereto. Any party who delivers such a signature page agrees to later deliver an
original counterpart to any party that requests it.


8.15    Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rule
of strict construction will be applied against any party. Any reference to any
federal, state, local or foreign statute or law, statute, rule or regulation
will be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The use of the word
“including” and similar expressions means “including without limitation” and
unless the context otherwise requires, “neither,” “nor,” “any,” “either” and
“or” shall not be exclusive. Unless otherwise noted, all references to sections,
exhibits and schedules are to sections, exhibits and schedules to this
Agreement. All words used in this Agreement shall be construed to be of such
gender or number as the circumstances require. The parties hereto intend that
each representation, warranty and covenant contained herein shall have
independent significance. If any party has breached any representation, warranty
or covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party has not
breached shall not detract from or mitigate the fact that such party is in
breach of the first representation, warranty or covenant. All references to
agreements hereunder include all exhibits and schedules to such agreements and
shall mean such agreements as they may be amended, restated, supplemented or
otherwise modified from time to time.
[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
PACIFIC OFFICE PROPERTIES
TRUST, INC.


By:
/s/ Lawrence J. Taff     

Lawrence J. Taff
Executive Vice President




PACIFIC OFFICE PROPERTIES, L.P.


By:
PACIFIC OFFICE PROPERTIES TRUST, INC., its general partner





By:
/s/ Lawrence J. Taff     

Lawrence J. Taff
Executive Vice President




SHIDLER PACIFIC ADVISORS, LLC




By:
/s/ Lawrence J. Taff     

Lawrence J. Taff
President




